COURT OF APPEALS OF VIRGINIA


Present:   Judges Baker, Elder and Fitzpatrick


LARRY ANDREW PANGLE

v.   Record No. 0561-95-4                    MEMORANDUM OPINION *
                                                 PER CURIAM
GWEN HALL PANGLE                             SEPTEMBER 19, 1995


             FROM THE CIRCUIT COURT OF LOUDOUN COUNTY
                      Thomas D. Horne, Judge

            (Gary V. Davis, on brief), for appellant.
            (Richard R. Saunders, Jr.; Hanes, Sevila, Saunders &
            McCahill, on brief), for appellee.



     Larry Andrew Pangle (husband) appeals the equitable

distribution decision of the circuit court awarding certain

interests and payments to Gwen Hall Pangle (wife).   Husband

raises the following issues on appeal:   (1) whether the trial

court erred in awarding wife $60,000 for her interest in the

marital home; (2) whether the trial court erred in awarding wife

$17,601 as her share of husband's retirement benefits received

since the date of the parties' separation; and (3) whether the

trial court erred in ordering husband to pay $5,000 toward an

outstanding credit card bill.   Upon reviewing the record and

briefs of the parties, we conclude that this appeal is without

merit.   Accordingly, we summarily affirm the decision of the

trial court. Rule 5A:27.
          "[T]he chancellor is necessarily vested with
     *
      Pursuant to Code § 17-116.010 this opinion is not
designated for publication.
          broad discretion in the discharge of the
          duties the statute [Code § 20-107.3] imposes
          upon him. Unless it appears from the record
          that the chancellor has abused his
          discretion, that he has not considered or has
          misapplied one of the statutory mandates, or
          that the evidence fails to support the
          findings of fact underlying his resolution of
          the conflict in the equities, the
          chancellor's equitable distribution award
          will not be reversed on appeal."


Brown v. Brown, 5 Va. App. 238, 244-45, 361 S.E.2d 364, 368

(1987) (citation omitted).
                        I.   Marital Home

     "Equitable distribution is predicated upon the philosophy

that marriage represents an economic partnership requiring that

upon dissolution each partner should receive a fair portion of

the property accumulated during the marriage."   Aster v. Gross, 7
Va. App. 1, 5, 371 S.E.2d 833, 836 (1988).   The statute provides

a means to implement that philosophy where, as here, marital

assets are used to improve and retain separate property.
          In the case of the increase in value of
          separate property during the marriage, such
          increase in value shall be marital property
          only to the extent that marital property or
          the personal efforts of either party have
          contributed to such increases, provided that
          any such personal efforts must be significant
          and result in substantial appreciation of the
          separate property.


Code § 20-107.3(A)(3)(a).

     The trial court determined that the marital residence, which

was separately titled in husband's name and eighty to ninety

percent completed prior to the parties' marriage, was part



                                2
husband's separate property and part marital property.   The total

separate and marital contributions used to acquire, improve, and

retain the marital home equaled $50,400.    Of that amount, $16,000

represented the value of the land given to husband by his parents

prior to the parties' marriage.    The remaining contributions were

marital, and included $19,900 in principal payments on two loans

and $14,500 in increased value through the addition of land-

scaping and a deck.   The trial court noted that "to the extent

the increase in the value of real estate and improvements are

traceable to such [marital] payments, such increase constitutes

marital property subject to equitable distribution."   The court

then determined that the portion of the current net equity of

$178,400 traceable to marital contributions was $121,833.   The

court awarded wife $60,000.
     The court's award of an interest in the marital home to wife

complied with the statutory guidelines, was supported by credible

evidence, and was not an abuse of discretion.   Therefore, we

affirm the decision of the trial court.

                            II.   Pension

     Husband challenges the decision of the trial court awarding

wife thirty-five percent of the marital share of the pension

payments already drawn by husband during the period following the

parties' last separation.   Husband alleges that he is being

required to pay twice, because his retirement income was included

in the computation of spousal and child support.




                                  3
     Under the parties' consent decree, husband agreed to pay

wife $425 per month in spousal support until January 1, 1996.

However, wife's right to receive a portion of the marital share

of husband's pension under Code § 20-107.3(G) is separate from

her right to maintenance and support under Code § 20-107.1.    The

fact that husband began to draw his pension prior to the

equitable distribution hearing does not reduce the amount wife is

entitled to receive of the total marital share of husband's

retirement benefits.
     The court considered the statutory factors and made its

decision in accordance with Code § 20-107.3(G).   We find no error

in the decision of the trial court to grant wife a cash award

equal to wife's interest in the pension payments already drawn by

husband after the parties' separation.

                          III.   Visa Debt

     The court also awarded wife $5,000 as payment towards an

outstanding Visa credit card debt.    Wife presented evidence that

the card was issued in 1985 and both husband and wife were

authorized users.   Wife testified that the balance at the time

the parties separated was approximately $6,000.   Wife also

testified that the card was used to buy clothes for the parties'

children as well as to purchase items for the home.

     Therefore, as credible evidence supports the trial court's

finding that the outstanding balance on the Visa card was marital

debt, we affirm the decision of the trial court awarding wife



                                  4
$5,000 as payment on the outstanding balance.




                                5
     Accordingly, the decision of the circuit court is summarily

affirmed.

                                                  Affirmed.




                                6